Citation Nr: 1721618	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2013 for further development.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in October 2015, and a transcript of the hearing is associated with his claims folder.  


FINDING OF FACT

The Veteran had pseudofolliculitis barbae in service, and has it currently, and there is credible evidence of its continuity since service.  


CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service treatment records show that the Veteran was treated for pseudofolliculitis barbae at Kunsan Air Force Base in February 1974.  At the time, he complained of a rash on his face, and pseudofolliculitis barbae was noted on his neck.  He was given Mycolog ointment and a shaving excuse.  

On VA examination in May 2011, the Veteran was determined to have pseudofolliculitis barbae.  The Veteran indicated that his symptoms occur intermittently, as often as every 3 months, with each occurrence lasting approximately 1 month.  

During the Veteran's October 2015 hearing, he testified that especially while he got to Kunsan Air Force Base, he would get an inflammation from ingrown hairs, and they would turn into bumps and be kind of gross.  The doctor there prescribed him medications to get it under control, or bring it down to a light roar.  Once he learned to control it, he used the medications and could not shave and was allowed to grow a beard, which was otherwise not allowed without a rule waiver.  

When asked if he had had problems with the condition since he left active duty, his response was:  

"Yes, yes.  Uh, I've got about a half inch thick paperwork.  When I joined the Reserves, I had the condition and it would flare up, you know, unannounced.  You can't predict it; it just happens when it happens, you know?  So I went to the dispensary and they kind of, um, came to the same conclusion, you know, pseudofolliculitis, and um, there I would get waivers about, well they would give them about every 60 days I had to go back and renew...    And, uh, you know, so, throughout, um, 28 years total in the military and throughout that time the condition was present."  

The information he provided, quoted above, is not seriously contradicted, is supported, and appears credible.  Support is found, for instance, in March and April 1978 service treatment records showing treatment for pseudofolliculitis barbae, and March, April, and May 1978 shaving profiles, and other shaving profiles and/or service treatment records through 1981, shortly after active service discharge, for pseudofolliculitis barbae.  On another occasion in August 2004, he was seen for what were described as erythematous papules on his right cheek, which were assessed as dermatitis.  He further testified that since that time, he has continued to use over the counter or prescription treatment, consisting of an ointment to tone it down when he would feel its initial symptom of an itchy sensation.  

Accordingly, the Board finds that the Veteran has made a case for service connection for pseudofolliculitis barbae based on having it in service and continually since service.  In light of the above, the claim will be granted.  


ORDER

Service connection for pseudofolliculitis barbae is granted.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


